Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Hoff (US 2011/0282601 A1) describes a computer-implemented method for estimating power data for a photovoltaic power generation fleet, comprising: assembling sets of solar irradiance data for a plurality of locations representative of a geographic region within which a photovoltaic fleet is located, each set of solar irradiance data comprising a time series of solar irradiance observations electronically recorded at successive time periods spaced at input time intervals, each solar irradiance observation comprising measured irradiance; converting the solar irradiance data in the time series over each of the time periods into a set of clearness indexes relative to clear sky global horizontal irradiance and interpreting the set of clearness indexes as irradiance statistics; combining the irradiance statistics for each of the locations into fleet irradiance statistics applicable over the geographic region; building power statistics for the photovoltaic fleet as a function of the fleet irradiance statistics and a power rating of the photovoltaic fleet; and generating a time series of the power statistics for the photovoltaic fleet by applying a time lag correlation coefficient for an output time interval to the power statistics over each of the input time intervals.

	Herzig (US 9322951 B2) describes a computer implemented weather based method of estimating solar irradiance, the method comprising: accepting a text description of a weather condition for a given time in a computing system; classifying by a computing system the text description of a weather condition for a given time into a classification string according to the text description of a weather condition for a given time by a computing system; providing, in a computing system, a dummy variable representing the respective classification string match; providing a coefficient for each dummy variable in a computing system; accepting in a computing system a theoretical clear sky global horizontal irradiance, a coefficient for temperature, ambient temperature and a dew point; subtracting the dew point from the ambient temperature to provide a Cloud Formation Level (CFL) value in a computing system; providing a coefficient for the CFL; determining an estimated global horizontal irradiance by a computing system to develop a solar irradiance estimation model for evaluating a solar resource dependent project, wherein the estimated global horizontal irradiance is the theoretical clear sky global horizontal irradiance multiplied by the total of the sum of the series of coefficients for respective dummy variables multiplied by the dummy variable representing the respective classification string match added to the coefficient for temperature multiplied by the ambient temperature added to the CFL multiplied by a coefficient for the CFL.
	Hoff (US 8165813 B2) describes a computer-implemented method for estimating power data for a photovoltaic power generation fleet using area-to-point conversion of satellite imagery, comprising: assembling satellite imagery data of overhead sky clearness for a geographic region within which a photovoltaic fleet is located, each set of solar irradiance data comprising a time series of solar irradiance observations electronically recorded at successive time periods spaced at input time intervals, each solar irradiance observation comprising measured irradiance; identifying a set of pixels within the satellite imagery data corresponding to a bounded area within the geographic region, each pixel representing collective irradiance over a plurality of points within the bounded area; converting the solar irradiance data in the time series over each of the time periods into a set of point clearness indexes for each of the points relative to clear sky global horizontal irradiance; interpreting the set of point clearness indexes as area irradiance statistics, comprising: converting the area irradiance statistics to irradiance statistics for an average point within the set of pixels; and determining the irradiance statistics as average point statistics, each comprising an average of all values of the set of pixels; combining the irradiance statistics for each of the locations into fleet irradiance statistics applicable over the geographic region; building power statistics for the photovoltaic fleet as a function of the fleet irradiance statistics and a power rating of the photovoltaic fleet; and generating a time series of the power statistics for the photovoltaic fleet by applying a time lag correlation coefficient for an output time interval to the power statistics over each of the input time intervals, wherein the steps are performed on a suitably-programmed computer.

	McBrearty (US 10482197 B2) describes a computer implemented method of estimating solar irradiance, the method comprising: constructing, in a computing device, a reference irradiance set of tuples, the reference irradiance set of tuples each having at least a numerical identifier for a location for which a global horizontal irradiance exists, a timestamp and a measured global horizontal irradiance for a location and timestamp; constructing, in the computing device, a reference predictor set of tuples, the reference predictor set of tuples each having at least a numerical identifier for a particular location, a universal coordinated timestamp, a visible spectrum pixel intensity value from a satellite image for the particular location and a timestamp, an infrared pixel intensity value for spectral band m for the particular location and a timestamp, an elevation for a location with a numerical identifier for the particular location, snow cover for the particular location and a timestamp, atmospheric turbidity for the particular location and a timestamp, atmospheric water vapor content for the particular location and a timestamp, and a clear sky global horizontal irradiance for the particular location and a timestamp; merging, by the computing device, the reference irradiance set of tuples and the reference predictor set of tuples by matching the numerical identifiers for a location for which a global horizontal irradiance exists in the reference irradiance set of tuples and the timestamp with the numerical identifier for the particular location in the reference predictor set of tuples and the timestamp to provide a reference data set of tuples; and estimating, by the computing device, global horizontal irradiance for a specific location and a timestamp by minimizing the least squares error between the reference predictor set of tuples and the reference irradiance set of tuples to provide a set of estimated global horizontal irradiance values for the specific location and the timestamp that provides a forecast global horizontal irradiance map on a display, and wherein the set of estimated global horizontal irradiance values are used by the computing device to monitor performance of a photovoltaic system.

	Clarke (US 2015/0355017 A1) describes an irradiance analysis system used to calibrate an irradiance sensor associated with a photovoltaic system (“PV system”), the irradiance analysis system comprising: a PV system; an irradiance sensor associated with said PV system configured to determine irradiance measurements of said PV system; and an irradiance analysis computing device in networked communication with said irradiance sensor, said irradiance analysis computing device including a processor and a memory coupled to said processor, said processor configured to: receive an irradiance estimate representing an expected amount of irradiance received by said PV system; receive a first irradiance value from said irradiance sensor; process the irradiance estimate and the first irradiance value to generate at least one irradiance metric; and determine a condition of said irradiance sensor based at least in part on the at least one irradiance metric.
	Double Patenting 
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of a related Application No. 13/453,956 now US Patent 8,335,649. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application and is a slightly different version of the previous application because of the rearrangement of the words.
Claim 1 (17/328,688, current case)
Claim 1 (13/453,956 now US Patent 8,335,649)
1. A system for estimating photovoltaic energy through irradiance to irradiation equating with the aid of a digital computer with the aid of a digital
computer, comprising: at least one computer processor configured to: provide with a set of irradiance observations that have been recorded for a location at which a photovoltaic plant can be operated with each  irradiance observation in the set being separated by regular intervals of time; provide with a set of clear sky irradiance with each clear sky irradiance in the set corresponding to one of the irradiance observations; estimate a set of normalized irradiation with each normalized irradiation estimates in the set corresponding to one of the irradiance observations, wherein each of the normalized irradiation estimates is equal to one of the irradiation observations; form a time series of clearness indexes with each clearness index in the time series corresponding to one of the irradiance observations, each  clearness index comprising a ratio of the irradiance observation’s corresponding normalized irradiation estimate and the irradiance observation’s corresponding clear sky irradiance; and forecast photovoltaic energy production for the photovoltaic plant  in the computer as a function of the time series of the clearness indexes and photovoltaic plant’s power rating. 
1. A computer-implemented system for estimating photovoltaic power generation for use in photovoltaic fleet operation, comprising: a computer comprising a processor and memory within which code for execution by the processor is stored, comprising: an input sky clearness module configured to generate a set of sky clearness indexes as a ratio of each irradiance observation in a set of irradiance observations that has been regularly measured for a plurality of locations, which are each within a geographic region suitable for operation of a photovoltaic fleet, and clear sky irradiance; a time series module configured to form a time series of the set of the sky clearness indexes for all of the locations within the geographic region; and a fleet statistics module configured to determine fleet irradiance statistics for the photovoltaic fleet through statistical evaluation of the time series of the set of the sky clearness indexes, and to build power statistics for the photovoltaic fleet as a function of the fleet irradiance statistics and an overall power rating of the photovoltaic fleet.


Claim 11 (17/328,688, current case)
Claim 11 (13/453,956 now US Patent 8,335,649)
 11. A method for estimating photovoltaic energy through irradiance to irradiation equating with the aid of a digital computer with the aid of a digital computer, comprising the steps of: providing at least one computer with a set of irradiance observations that have been recorded for a location at which a photovoltaic plant can be operated 6 with each irradiance observation in the set being separated by regular intervals of time; providing the at least one computer with a set of clear sky irradiance with each clear sky irradiance in the set corresponding to one of the irradiance observations; estimating a set of normalized irradiation in the at least one computer with each normalized irradiation estimates in the set corresponding to one of the irradiance observations, wherein each of the normalized irradiation estimates is  equal to one of the irradiation observations;  forming a time series of clearness indexes in the at least one computer with each clearness index in the time series corresponding to one of the irradiance  — observations, each clearness index comprising a ratio of the irradiance observation’s corresponding normalized irradiation estimate and the irradiance observation’s corresponding clear sky irradiance; and forecasting by the at least one computer photovoltaic energy production for the photovoltaic plant as a function of the time series of the clearness indexes and photovoltaic plant’s power rating.
11. A computer-implemented method for estimating photovoltaic power generation for use in photovoltaic fleet operation, comprising the steps of: generating a set of sky clearness indexes as a ratio of each irradiance observation in a set of irradiance observations that has been regularly measured for a plurality of locations, which are each within a geographic region suitable for operation of a photovoltaic fleet, and clear sky irradiance; forming a time series of the set of the sky clearness indexes for all of the locations within the geographic region; determining fleet irradiance statistics for the photovoltaic fleet through statistical evaluation of the time series of the set of the sky clearness indexes; and building power statistics for the photovoltaic fleet as a function of the fleet irradiance statistics and an overall power rating of the photovoltaic fleet, wherein the steps are performed on a suitably-programmed computer.


Contact information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2857
Technology Center 2800 
December 5, 2022